Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 3/1/22 has been entered. Claims 1-33 remain pending in the application, of which claims 31-33 are withdrawn. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/3/21. 

Election/Restrictions
Claims 1-30 are allowable. The restriction requirement between Group I (claims 1-30) and Group II (claims 31-33), as set forth in the Office action mailed on 7/8/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Based upon the Examiner’s Amendment (see below), Group II includes the allowable material now recited in Group I. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/8/21 is withdrawn. Claims 31-33 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Knight on 3/8/22.

 	Claims 31-33 are rejoined and claims 30 and 31 in the application have been amended as follows: 


1. A method of placing compressible particles within a well bore including a first string of casing positioned within an upper portion of the wellbore and a second string of casing extending within at least a portion of the first string of casing and into an extended portion of the wellbore below the first string of casing, wherein the first string of casing surrounds an overlapped portion of the second string of casing, thereby creating an annulus between first string of casing and the overlapped portion of the second string of casing and between the second string of casing and the extended portion of the well bore, comprising: [[;]]

 		a carrier fluid;
 	a concentration of compressible particles dispersed in the carrier fluid, wherein the  compressible particles are fabricated to volumetrically compress by at least 10% with respect to the volume the compressible particles occupy in the annulus immediately after initial placement in the annulus, the at least 10% volumetric compression due to a subsequent increase in fluid pressure in the annulus, and wherein the plurality of compressible particles further fabricated to recover at least 50% volumetrically of the at least 10% volumetric compression, in response to removal of the increase in fluid pressure, the particles fabricated to compress and perform the at least 50% recovery up to a fluid pressure of 10,000 psig in the annulus, and wherein the compressible particles comprise particles of varying density to vary the concentration of compressible particles along the at least a portion of the annulus, with a higher concentration of the compressed particles being dispersed in a central portion of the annulus, with a higher concentration of the compressed particles being dispersed in a central portion of the at least a portion of the annulus. 

31. A wellbore providing a closed annulus for mitigating a pressure buildup in the closed annulus, the wellbore comprising:
 	a first string of casing positioned within an upper portion of the wellbore and a second string of casing extending within at least a portion of the first string of casing and into an extended portion of the wellbore below the first string of casing, wherein the first string of casing surrounds an overlapped portion of the second string of casing, thereby creating an annulus between first string of casing and the overlapped portion of the second string of casing and between the second string of casing and the extended portion of the wellbore;
 	a fluid mixture placed into at least the portion of the annulus between the first string of casing and the second string of casing, wherein the fluid mixture comprises: [[;]] 		a carrier fluid;
a concentration of compressible particles dispersed in the carrier fluid, wherein the  compressible particles are fabricated to volumetrically compress by at least 10% with respect to the volume the compressible particles occupy in the annulus immediately after initial placement in the annulus, the at least 10% volumetric compression due to a subsequent increase in fluid pressure in the annulus, and wherein the plurality of compressible particles further fabricated to recover at least 50% volumetrically of the at least 10% volumetric compression, in response to removal of the increase in fluid pressure, the particles fabricated to compress and perform the at least 50% recovery up to a fluid pressure of at least 10,000 psig in the annulus, and wherein the compressible particles comprise particles of varying density to vary the concentration of compressible particles along the at least a portion of the annulus, with a higher concentration of the compressed particles being dispersed in a central portion of the annulus, with a higher concentration of the compressed particles being dispersed in a central portion of the at least a portion of the annulus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674